                                                            1   AKERMAN LLP
                                                                JOSHUA R. MANDELL (SBN 225269)
                                                            2   joshua.mandell@akerman.com
                                                            3   601 West Fifth Street, Suite 300
                                                                Los Angeles, California 90071
                                                            4   Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                            5
                                                                BRIAN P. MILLER (pro hac vice)
                                                            6   Email: brian.miller@akerman.com
                                                                MICHAEL O. MENA (pro hac vice)
                                                            7   Email: michael.mena@akerman.com
                                                                98 SE 7th Street, Suite 1100
                                                            8   Miami, Florida 33131
                                                                Telephone: (305) 374-5600
                                                            9   Facsimile: (305) 374-5095
                                                           10   Attorneys for Defendants
                                                                OPKO Health, Inc. and Steven Rubin
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                KING & SPALDING LLP
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12   LISA BUGNI (SBN 323962)
                                                                E-mail: lbugni@kslaw.com
                                                           13
AKERMAN LLP




                                                                101 Second Street, Suite 2300
                                                                San Francisco, California 94105
                                                           14   Telephone: (415) 318-1234
                                                                Facsimile: (415) 318-1300
                                                           15
                                                                MORVILLO ABRAMOWITZ GRAND IASON & ANELLO P.C.
                                                           16   EDWARD M. SPIRO (pro hac vice pending)
                                                                espiro@maglaw.com
                                                           17   565 Fifth Avenue
                                                                New York, NY 10017
                                                           18   Telephone: (212) 880-9460
                                                                Facsimile: (646) 805-1328
                                                           19
                                                                Attorneys for Defendants Phillip Frost
                                                           20   and Frost Gamma Investments Trust
                                                           21
                                                                                      UNITED STATES DISTRICT COURT
                                                           22
                                                                                    SOUTHERN DISTRICT OF CALIFORNIA
                                                           23
                                                           24   MABVAX THERAPEUTICS                         Case No. 19-CV-0981 BAS BLM
                                                                HOLDINGS, INC., a Delaware
                                                           25   corporation,                                DECLARATION OF JOSHUA R.
                                                           26                                               MANDELL IN SUPPORT OF
                                                                                  Plaintiff,                REPLY MEMORANDUM IN
                                                           27                                               SUPPORT OF DEFENDANTS’
                                                           28                                               MOTION TO DISMISS
                                                                                                                         Case No. 19-CV-0981 BAS BLM
                                                                 DECLARATION OF JOSHUA R. MANDELL IN SUPPORT OF REPLY MEMORANDUM IN SUPPORT OF
                                                                   DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO FRCP 12(B)(2) AND 12(B)(6)
                                                                49367995;1
                                                            1   v.                                          COMPLAINT PURSUANT TO
                                                                                                            FRCP 12(b)(2) AND 12(b)(6)
                                                            2   BARRY HONIG, et al.,
                                                            3                                               Removal filed: May 24, 2019
                                                                                  Defendants.               Remand Motion filed: June 13, 2019
                                                            4                                               Trial Date:     None
                                                            5
                                                            6
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12
                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                                         Case No. 19-CV-0981 BAS BLM
                                                                 DECLARATION OF JOSHUA R. MANDELL IN SUPPORT OF REPLY MEMORANDUM IN SUPPORT OF
                                                                   DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO FRCP 12(B)(2) AND 12(B)(6)
                                                                49367995;1
                                                            1                             DECLARATION OF JOSHUA MANDELL
                                                            2                I, Joshua R. Mandell, hereby submit the following Declaration in Support of the
                                                            3   Reply Memorandum in Support of Defendants’ Motion to Dismiss Pursuant to FRCP
                                                            4   12(b)(2) and 12(b)(6) filed by OPKO Health, Inc. (“OPKO”), Steven Rubin (“Rubin”),
                                                            5   Phillip Frost (“Dr. Frost”), and Frost Gamma Investments Trust (“FGIT”) (collectively,
                                                            6   the “OPKO Defendants”):
                                                            7                1.    I am an attorney licensed to practice law in the State of California,
                                                            8   employed with the law firm of Akerman LLP, and one of the attorneys of record for
                                                            9   OPKO and Rubin.
                                                           10                2.    I am over 18 years of age and have personal knowledge of the facts and
                                                           11   circumstances set forth in this declaration, and if called upon to do so, I could and would
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12   competently testify thereto.
                                                           13                3.    Attached hereto as Exhibit “1” is a true and correct copy of a press release
AKERMAN LLP




                                                           14   titled MabVax Therapeutics Announces Closing of Financing (the “Press Release”),
                                                           15   filed with the U.S. Securities and Exchange Commission (“SEC”) on April 6, 2015,
                                                           16   publicly available at:
                                                           17   https://www.sec.gov/Archives/edgar/data/1109196/000119312515119425/d903630de
                                                           18   x991.htm
                                                           19                4.    The Press Release is referenced in the Declaration of David J. Hansen,
                                                           20   filed in support of Plaintiff’s opposition to the OPKO Defendants’ motion to dismiss.
                                                           21   See [ECF No. 52-1] at ¶ 5.
                                                           22                5.    Attached Hereto as Exhibit “2” is a true and correct copy of the Form 13G
                                                           23   filed with the SEC on April 10, 2015 by FGIT and Dr. Frost, publicly available at:
                                                           24   https://www.sec.gov/Archives/edgar/data/898860/000141588915001311/mbvxfrostsc
                                                           25   13g_apr32015.htm
                                                           26   ///
                                                                ///
                                                           27   ///
                                                           28   ///
                                                                                                                         Case No. 19-CV-0981 BAS BLM
                                                                 DECLARATION OF JOSHUA R. MANDELL IN SUPPORT OF REPLY MEMORANDUM IN SUPPORT OF
                                                                   DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO FRCP 12(B)(2) AND 12(B)(6)
                                                                49367995;1
                                                            1                I declare under penalty of perjury that the foregoing is true and correct.
                                                            2                Executed on this 8th day of July, 2019.
                                                            3                                                  /s/ Joshua Mandell
                                                            4                                                  JOSHUA R. MANDELL

                                                            5
                                                            6
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12
                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                                         Case No. 19-CV-0981 BAS BLM
                                                                 DECLARATION OF JOSHUA R. MANDELL IN SUPPORT OF REPLY MEMORANDUM IN SUPPORT OF
                                                                   DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO FRCP 12(B)(2) AND 12(B)(6)
                                                                49367995;1
